Case 18-20803-TPA       Doc 397-1 Filed 12/23/19 Entered 12/23/19 15:47:05      Desc
                            Proposed Order Page 1 of 1



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

SALSGIVER, INC.,                              Bankruptcy No. 18-20803-TPA

              Debtor.                         Chapter 11

SALSGIVER, INC.,                              Document No.

              Movant,                         Related to Doc. Nos. 392, 393, 394,
        vs.                                                        395

NO RESPONDENT.


                                 ORDER OF COURT

        It is hereby ORDERED, ADJUDGED and DECREED that the Debtor is to file an

Amended Plan, Amended Disclosure Statement and Amended Plan Summary on or

before January 13, 2020.


        It is further ORDERED, ADJUDGED and DECREED that in light of the

amendments to be performed as set forth above, the prior Order of this Court requiring

the Debtor to file redlined versions of its December 9, 2019 prior amended plan

documents is unnecessary and is no longer required.




Date:
                                       United States Bankruptcy Court
